Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 1 of 13 Page ID #:29




                                                                          Exhibit 1
                                                                              -28-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 2 of 13 Page ID #:30




                                                                          Exhibit 1
                                                                              -29-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 3 of 13 Page ID #:31




                                                                          Exhibit 1
                                                                              -30-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 4 of 13 Page ID #:32




                                                                          Exhibit 1
                                                                              -31-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 5 of 13 Page ID #:33




                                                                          Exhibit 1
                                                                              -32-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 6 of 13 Page ID #:34




                                                                          Exhibit 1
                                                                              -33-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 7 of 13 Page ID #:35




                                                                          Exhibit 1
                                                                              -34-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 8 of 13 Page ID #:36




                                                                          Exhibit 1
                                                                              -35-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 9 of 13 Page ID #:37




                                                                          Exhibit 1
                                                                              -36-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 10 of 13 Page ID #:38




                                                                           Exhibit 1
                                                                               -37-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 11 of 13 Page ID #:39




                                                                           Exhibit 1
                                                                               -38-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 12 of 13 Page ID #:40




                                                                           Exhibit 1
                                                                               -39-
Case 2:19-cv-10202-DDP-E Document 1-1 Filed 12/02/19 Page 13 of 13 Page ID #:41




                                                                           Exhibit 1
                                                                               -40-
